UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number: 001-33417 OCEAN POWER TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 22-2535818 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1, PENNINGTON, NJ 08534 (Address of Principal Executive Offices, Including Zip Code) (609)730-0400 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of November 30, 2012, the number of outstanding shares of common stock of the registrant was 10,394,730. OCEAN POWER TECHNOLOGIES, INC. INDEX TO FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED OCTOBER 31, 2012 Page Number PART I — FINANCIAL INFORMATION Item1. Financial Statements (unaudited): Consolidated Balance Sheets as of October 31, 2012 and April 30, 2012 3 Consolidated Statements of Operations for the Three and Six Months Ended October 31, 2012 and 2011 4 Consolidated Statements of Comprehensive Loss for the Three and Six Months Ended October 31, 2012 and 2011 5 Consolidated Statements of Cash Flows for the Six Months Ended October 31, 2012 and 2011 6 Consolidated Statements of Stockholders' Equity for the Six Months Ended October 31, 2012 and 2011 7 Notes to Consolidated Financial Statements 8 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 28 Item4. Controls and Procedures 29 PART II — OTHER INFORMATION Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3. Defaults Upon Senior Securities 30 Item4. Mine Safety Disclosures 30 Item5. Other Information 30 Item6. Exhibits 31 PowerBuoy® is a registered trademark of Ocean Power Technologies, Inc. and the Ocean Power Technologies logo is a trademark of Ocean Power Technologies, Inc. All other trademarks appearing in this report are the property of their respective holders. Special Note Regarding Forward-Looking Statements We have made statements in this Quarterly Report on Form 10-Q that are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements convey our current expectations or forecasts of future events. Forward-looking statements include statements regarding our future financial position, business strategy, budgets, projected costs, plans and objectives of management for future operations. The words "may," "continue," "estimate," "intend," "plan," "will," "believe," "project," "expect," "anticipate" and similar expressions may identify forward-looking statements, but the absence of these words does not necessarily mean that a statement is not forward-looking. Any or all of our forward-looking statements in this report may turn out to be inaccurate. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. They may be affected by inaccurate assumptions we might make or unknown risks and uncertainties, including the risks, uncertainties and assumptions described in Item1A "Risk Factors" of our Annual Report on Form 10-K for the year ended April30, 2012 and elsewhere in this report. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this report may not occur as contemplated and actual results could differ materially from those anticipated or implied by the forward-looking statements. You should not unduly rely on these forward-looking statements, which speak only as of the date of this filing. Unless required by law, we undertake no obligation to publicly update or revise any forward-looking statements to reflect new information or future events or otherwise. 2 PART I — FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS Ocean Power Technologies, Inc. and Subsidiaries Consolidated Balance Sheets ASSETS October 31, 2012 April 30, 2012 (Unaudited) Current assets: Cash and cash equivalents $ Marketable securities Accounts receivable, net Unbilled receivables Other current assets Total current assets Property and equipment, net Patents, net Restricted cash Other noncurrent assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ Accrued expenses Deferred credits payable — Unearned revenues Current portion of long-term debt Total current liabilities Long-term debt Deferred credits — Total liabilities Commitments and contingencies (note 9) Ocean Power Technologies, Inc. Stockholders’ equity: Preferred stock, $0.001 par value; authorized 5,000,000 shares, none issued or outstanding — — Common stock, $0.001 par value; authorized 105,000,000 shares, issued 10,415,548 and 10,407,389 shares, respectively Treasury stock, at cost; 27,818 and 23,544 shares, respectively ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Ocean Power Technologies, Inc. stockholders’ equity Noncontrolling interest in Ocean Power Technologies (Australasia) Pty Ltd ) ) Total equity Total liabilities and stockholders’ equity $ See accompanying notes to consolidated financial statements (unaudited). 3 Ocean Power Technologies, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended October 31, Six Months Ended October 31, Revenues $ Cost of revenues Gross profit Operating expenses: Product development costs Selling, general and administrative costs Total operating expenses Operating loss ) Interest income, net Foreign exchange gain (loss) ) Net loss ) Less: Net loss attributable to the noncontrolling interest in Ocean Power Technologies (Australasia) Pty Ltd. Net loss attributable to Ocean Power Technologies, Inc $ ) Basic and diluted net loss per share $ ) Weighted average shares used to compute basic and diluted net loss per share See accompanying notes to consolidated financial statements (unaudited). 4 Ocean Power Technologies, Inc. and Subsidiaries Consolidated Statements of Comprehensive Loss (Unaudited) Three Months Ended October 31, Six Months Ended October 31, Net loss $ ) Foreign currency translation adjustment ) Total comprehensive loss ) Comprehensive loss attributable to the noncontrolling interest in Ocean Power Technologies (Australasia) Pty Ltd. Comprehensive loss attributable to Ocean Power Technologies, Inc $ ) See accompanying notes to consolidated financial statements (unaudited). 5 Ocean Power Technologies, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended October 31, Cash flows from operating activities: Net loss $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Foreign exchange (gain) loss ) Depreciation and amortization Loss on disposals of property, plant and equipment — Treasury note premium amortization Compensation expense related to stock option grants and restricted stock Changes in operating assets and liabilities: Accounts receivable Unbilled receivables ) ) Other current assets ) Other noncurrent assets ) Accounts payable ) Accrued expenses ) Unearned revenues Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of marketable securities ) ) Maturities of marketable securities Restricted cash Purchases of equipment ) ) Payments of patent costs — ) Net cash provided by investing activities Cash flows from financing activities: Repayment of debt ) ) Acquisition of treasury stock ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosure of noncash investing and financing activities: Capitalized patent costs financed through accounts payable and accrued espenses expenses $ — Capitalized purchases of equipment financed through accounts payable and accrued expenses See accompanying notes to consolidated financial statements (unaudited). 6 Ocean Power Technologies, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity (Unaudited) Common Shares Treasury Shares Additional Paid-In Accumulated Accumulated Other Comprehensive Noncontrolling Total Shares Amount Shares Amount Capital Deficit Loss Interest Equity Balance, April 30, 2011 $ ) $ ) ) Net loss — ) — ) ) Stock based compensation — Issuance (forfeiture) of restricted stock, net ) (5 ) — Acquisition of treasury stock — — ) ) — ) Other comprehensive loss — ) ) ) Balance, October 31, 2011 $ ) $ ) ) ) Balance, April 30, 2012 $ ) $ ) Net loss — ) — ) ) Stock based compensation — Issuance (forfeiture) of restricted stock, net 9 — Acquisition of treasury stock — — ) ) — ) Other comprehensive loss — ) ) ) Balance, October 31, 2012 $ ) $ ) See accompanying notes to consolidated financial statements (unaudited). 7 Ocean Power Technologies, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (1)Background and Basis of Presentation Ocean Power Technologies, Inc. (the “Company”) was incorporated in April 1984 in New Jersey, commenced business operations in 1994 and re-incorporated in Delaware in April2007. The Company develops and is seeking to commercialize proprietary systems that generate electricity by harnessing the renewable energy of ocean waves. The Company markets its products in the United States and internationally. Since fiscal 2002, the US Navy and other government agencies have accounted for a significant portion of the Company’s revenues.These revenues were largely for the support of product development efforts. The Company’s goal, over time, is to generate revenues from the sale of products and maintenance services to utilities and other non-government commercial customers, and to have such revenues represent a greater portion of its total revenues. As we continue to advance our proprietary technologies, we expect to continue to have a net decrease in cash from operating activities unless or until we achieve positive cash flow from the planned commercialization of our products and services. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. The interim operating results are not necessarily indicative of the results for a full year or for any other interim period. Further information on potential factors that could affect the Company's financial results can be found in the Company's Annual Report on Form10-K for the year ended April30, 2012 filed with the Securities and Exchange Commission (“SEC”)and elsewhere in this Form 10-Q. Consolidation The accompanying consolidated financial statements include the accounts of the Company and its majority-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Participation of stockholders other than the Company in the net assets and in the earnings or losses of a consolidated subsidiary is reflected as a noncontrolling interest in the Company's Consolidated Balance Sheets and Statements of Operations, which adjusts the Company's consolidated results of operations to reflect only the Company's share of the earnings or losses of the consolidated subsidiary. As of October 31, 2012, there was one noncontrolling interest, consisting of 11.8% of the Company's Australian subsidiary, Ocean Power Technologies (Australasia) Pty. Ltd. In addition, the Company evaluates its relationships with other entities to identify whether they are variable interest entities, and to assess whether it is the primary beneficiary of such entities. If the determination is made that the Company is the primary beneficiary, then that entity is included in the consolidated financial statements. As of October 31, 2012, there were no such entities. The Company has a 10% investment in Iberdrola Energias Marinas de Cantabria, S.A. (Iberdrola Cantabria). During the fourth quarter of fiscal 2012, the Company evaluated the realizability of this investment and concluded that it was impaired. Accordingly, the Company recorded an impairment expense of $0.3 million representing 100% of the investment amount. In addition, outstanding receivables from Iberdrola Cantabria in the amount of $0.3 million as of April 2012 were fully reserved during the fourth quarter of fiscal 2012. The investment in Iberdrola Cantabria and net accounts receivable and unbilled receivables from Iberdrola Cantabria were $0 as of October 31, 2012 and April30, 2012. See Note9. Use of Estimates The preparation of the consolidated financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Significant items subject to such estimates and assumptions include the recoverability of the carrying amount of property and equipment and patents; valuation allowances for receivables and deferred income tax assets; and percentage of completion of customer contracts for purposes of revenue recognition. Actual results could differ from those estimates. The current economic environment, particularly the macroeconomic pressures in certain European countries, has increased the degree of uncertainty inherent in those estimates and assumptions. 8 Ocean Power Technologies, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (2)Summary of Significant Accounting Policies (a)Revenue Recognition The Company’s contracts are either cost plus or fixed price contracts. Under cost plus contracts, customers are billed for actual expenses incurred plus an agreed-upon fee. Currently, the Company has two types of fixed price contracts, firm fixed price and cost-sharing. Under firm fixed price contracts, the Company receives an agreed-upon amount for providing products and services specified in the contract. Under cost-sharing contracts, the fixed amount agreed upon with the customer is only intended to fund a portion of the costs on a specific project. Generally, the Company recognizes revenue using the percentage-of-completion method based on the ratio of costs incurred to total estimated costs at completion. In certain circumstances, revenue under contracts that have specified milestones or other performance criteria may be recognized only when the customer acknowledges that such criteria have been satisfied. In addition, recognition of revenue (and the related costs) may be deferred for fixed-price contracts until contract completion if the Company is unable to reasonably estimate the total costs of the project prior to completion. Because the Company has a small number of contracts, revisions to the percentage-of-completion determination or delays in meeting performance criteria or in completing projects may have a significant effect on revenue for the periods involved. Upon anticipating a loss on a contract, the Company recognizes the full amount of the anticipated loss in the current period. Under cost plus and firm fixed price contracts there is a profit or loss on the project depending on whether actual costs are more or less than the agreed upon amount. Under cost sharing contracts, an amount corresponding to the revenue is recorded in cost of revenues, resulting in gross profit on these contracts of zero. The Company’s share of the costs is recorded as product development expense. Unbilled receivables represent expenditures on contracts, plus applicable profit margin, not yet billed. Unbilled receivables are normally billed and collected within one year. Billings made on contracts are recorded as a reduction of unbilled receivables, and to the extent that such billings and cash collections exceed costs incurred plus applicable profit margin, they are recorded as unearned revenues. (b)Cash and Cash Equivalents Cash equivalents consist of investments in short-term financial instruments with initial maturities of three months or less from the date of purchase. Cash and cash equivalents include the following: October 31, 2012 April 30, 2012 Checking and savings accounts $ Certificates of deposits and US Treasury obligations — Money market funds $ 9 Ocean Power Technologies, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (c)Restricted Cash and Credit Facility A portion of the Company’s cash is restricted under the terms of two security agreements. One agreement is between Ocean Power Technologies, Inc. and Barclays Bank. Under this agreement, the cash is on deposit at Barclays Bank and serves as security for letters of credit that are expected to be issued by Barclays Bank on behalf of Ocean Power Technologies Ltd., one of the Company's subsidiaries, under a €800,000 credit facility established by Barclays Bank for Ocean Power Technologies Ltd. The credit facility is for the issuance of letters of credit and bank guarantees and carries a fee of 1% per annum of the amount of any such obligations issued by Barclays Bank. As of October 31, 2012, there were €266,000 in letters of credit outstanding under this agreement. The credit facility does not have an expiration date, but is cancelable at the discretion of the bank. The other agreement is between Ocean Power Technologies, Inc. and the New Jersey Board of Public Utilities (NJBPU). The Company received a $500,000 recoverable grant award from the NJBPU. Under this agreement, the Company is required to assign to the NJBPU a certificate of deposit in an amount equalto the outstanding grant balance. See Note 6. Cash restricted under security agreements is as follows: October 31, 2012 April 30, 2012 Barclays Bank agreement $ NJBPU agreement $ (d)Foreign Exchange Gains and Losses The Company has invested in certain certificates of deposit and has maintained cash accounts that are denominated in British pounds sterling, Euros and Australian dollars. These amounts are included in cash, cash equivalents, restricted cash and marketable securities on the accompanying consolidated balance sheets. Such positions may result in realized and unrealized foreign exchange gains or losses from exchange rate fluctuations, which gains and losses are included in foreign exchange lossin the accompanying consolidated statements of operations. Three Months Ended October 31, Six Months Ended October 31, Foreign exchange gain (loss) $ ) October 31, 2012 April 30, 2012 Foreign currency denominated certificates of deposit and cash accounts $ (e)Long-Lived Assets Long-lived assets, such as property and equipment and patents subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of the asset exceeds its estimated future cash flows, then an impairment charge is recognized in the amount by which the carrying amount of the asset exceeds the fair value of the asset. The Company reviewed its long-lived assets for impairment and determined there was no impairment for the six months ended October 31, 2012. 10 Ocean Power Technologies, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) (f)Concentration of Credit Risk Financial instruments that potentially subject the Company to concentration of credit risk consist principally of cash balances, bank certificates of deposit and trade receivables. The Company invests its excess cash in highly liquid investments (principally, short-term bank deposits, Treasury bills, Treasury notes and money market funds) and does not believe that it is exposed to any significant risks related to its cash accounts, money market funds or certificates of deposit. The table below shows the percentage of the Company's revenues derived from customers whose revenues accounted for at least 10% of the Company's consolidated revenues for at least one of the periods indicated: Three months ended October 31, Six months ended October 31, Customer US Department of Energy 49
